Exhibit 10.4
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
(As Amended and Restated Effective August 27, 2010)
1. Purpose of the Plan. The purpose of the Harris Corporation 2005 Equity
Incentive Plan is to promote the long-term growth and performance of the Company
and to increase shareholder value by providing long-term incentive awards to
employees and directors. The Plan is intended to: (i) further align the
interests of employees and directors with those of the shareholders by providing
incentive compensation opportunities which may be tied to the performance of the
Common Stock and by encouraging Common Stock ownership by officers, employees,
and directors; and (ii) assist in the attraction, retention and motivation of
selected individuals. The Plan is hereby amended and restated, effective
August 27, 2010.
2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:
     “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest, as determined by the Board Committee.
     “Award” means a Cash-Based Unit, Deferred Unit, Option, Performance Share,
Performance Unit, Restricted Stock, Restricted Unit, Stock Appreciation Right,
or other Share-Based Award granted under the Plan.
     “Award Agreement” means any written or electronic agreement or other
certificate, instrument, notice or document setting forth the terms and
conditions of an Award granted to a Participant and includes any Cash-Based Unit
Award Agreement, Deferred Unit Award Agreement, Option Agreement, Performance
Share Award Agreement, Performance Unit Award Agreement, Restricted Stock Award
Agreement, Restricted Unit Award Agreement, and Stock Appreciation Right
Agreement. The Board Committee may, but need not, require an Award Agreement to
be signed by a Participant as a precondition to receiving an Award.
     “Board” means the Board of Directors of the Company.
     “Board Committee” means a committee of the Board designated by the Board to
administer the Plan which shall be comprised solely of three or more Independent
Directors, and which initially shall be the Management Development and
Compensation Committee of the Board.
     “Cash-Based Unit” means an award denominated in units, granted pursuant to
Section 5.1, where each unit is equal in value to $1.00 or such other value as
is determined by the Board Committee.
     “Cash-Based Unit Award Agreement” shall have the meaning set forth in
Section 5.1.
     “Change in Control” shall have the meaning set forth in Section 11.
     “Code” means the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



     “Common Stock” means the common stock of the Company, $1.00 par value per
share, or such other class of shares or securities as to which the Plan may be
applicable pursuant to Section 3.2.
     “Company” means Harris Corporation, a Delaware corporation.
     “Deferred Unit” means an award denominated in units, granted pursuant to
Section 10.1, where each unit is equal in value to one Share.
     “Deferred Units Account” means a bookkeeping account in the name of a
Non-Employee Director established pursuant to Section 10.1 to which Deferred
Units are credited.
     “Deferred Unit Award Agreement” shall have the meaning set forth in
Section 10.1.
     “Director” means a member of the Board.
     “Dividend Equivalents” means, on any record date, the amount of cash or
other distributions (but excluding any distributions of Common Stock) equal in
value to the dividends or distribution payable on shares of Common Stock as
declared by the Board with respect to such dividend or distribution payment
date.
     “Employee” means an employee of the Company, any Subsidiary or any
Affiliate, including any officers or Executive Officers (whether or not a
Director), who is treated as an employee in the personnel records of the Company
or its Subsidiaries or Affiliates for the relevant period, but shall exclude
individuals who are classified by the Company, any Subsidiary or any Affiliate
as (i) leased or otherwise employed by a third party; (ii) independent
contractors; or (iii) intermittent or temporary, in each case even if any such
classification is changed retroactively as a result of an audit, litigation, or
otherwise. Notwithstanding the foregoing, for purposes of Awards made pursuant
to Section 12(b), the term “Employee” shall also include any person who provides
services to the Company, any Subsidiary or any Affiliate that are equivalent to
those typically provided by an employee.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Executive Officer” means any Participant the Board has designated as an
executive officer of the Company for purposes of reporting under Section 16 of
the Exchange Act.
     “Fair Market Value” means, as of any particular date, the fair market value
of a Share on such date as determined by the Board Committee. Unless otherwise
determined by the Board Committee, the fair market value of a Share shall be the
closing price per Share of the Common Stock as reported on the New York Stock
Exchange consolidated transaction reporting system on the applicable date or, if
no such closing price is available on such date, on the preceding day upon which
such closing price is available.
     “Full-Value Awards” means Awards that result in the Company transferring
the full value of any underlying Share granted pursuant to an Award. Full-Value
Awards will include all Cash-Based Units, Deferred Units, Performance Shares,
Performance Units, Restricted Stock, Restricted Units, and all other Share-Based
Awards, but will not include Options or SARs.
     “Grant Date” means the date on which the grant of an Award is made by the
Board Committee, or such later date as the Board Committee may specify to be the
effective date of an Award.
     “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” within

2



--------------------------------------------------------------------------------



 



the meaning of Section 422 of the Code.
     “Independent Director” means a Director who is not an Employee and who
qualifies as (i) a “Non-Employee Director” under Rule 16b-3(b)(3) under the
Exchange Act, (ii) an “outside director” under Section 162(m) of the Code, and
(iii) an “Independent Director” under the rules and listing standards adopted by
the New York Stock Exchange or any other exchange upon which the Common Stock is
listed for trading.
     “Non-Employee Director” means a Director who is not an Employee.
     “Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
     “Option” means an option to purchase shares of Common Stock granted
pursuant to Section 7.1. Options granted under the Plan may be Incentive Stock
Options or Non-Qualified Stock Options.
     “Option Agreement” shall have the meaning set forth in Section 7.1.
     “Option Price” means the purchase price of each Share underlying an Option.
     “Participant” means any Employee or Non-Employee Director holding an
outstanding Award.
     “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants who have received Awards that are subject
to the achievement of performance objectives. Performance Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or the Subsidiary, division,
business unit, department or function with the Company in which the Participant
is employed. Performance Objectives may be measured on an absolute or relative
basis. Relative performance may be measured by a group of peer companies or by a
financial market index. The Board Committee may grant Awards subject to
Performance Objectives that are Qualified Performance-Based Awards or are not
Qualified Performance-Based Awards. Any Performance Objectives applicable to a
Qualified Performance-Based Award shall be based on one or more, or a
combination of the following criteria: return on equity; diluted earnings per
share; total earnings; earnings growth; return on capital; return on invested
capital*; return on assets; return on sales; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization*; revenue;
revenue growth; gross margin; return on investment; increase in the fair market
value of shares; share price (including, but not limited to, growth measures and
total stockholder return); operating profit; net earnings; margins*; new product
introduction*; business efficiency measures*; sustainability, including energy
or materials utilization*; cash flow (including, but not limited to, operating
cash flow and free cash flow); inventory turns; financial return ratios; market
share; earnings measures/ratios; economic value added; balance sheet
measurements (such as receivable turnover); internal rate of return; customer
satisfaction surveys; or productivity. Performance Objectives applicable to
Awards that are not Qualified Performance-Based Awards shall not be limited to
the categories listed above, and with respect to such Awards the Board Committee
may designate any other types or categories of Performance Objectives as it
shall determine, including categories involving individual performance and
subjective targets. With respect to an Award intended to be a Qualified
Performance-Based Award, the Board Committee shall establish in writing the
Performance Objectives and any related formula or matrix not later than ninety
(90) calendar days after the beginning of the Performance Period and otherwise
shall satisfy the applicable requirements under Section 162(m) of the Code.
     “Performance Period” means the period of time (not less than one year)
established by the Board
 

*   These Performance Objectives are subject to approval by the shareholders of
the Company.

3



--------------------------------------------------------------------------------



 



Committee for achievement of Performance Objectives under Section 5.1.
     “Performance Share” means an award granted pursuant to Section 5.1 of
actual Shares issued to a Participant that is evidenced by book-entry
registration or a certificate in the name of the Participant and to be settled
in Shares.
     “Performance Share Award Agreement” shall have the meaning set forth in
Section 5.1.
     “Performance Unit” means an award, denominated in units, granted pursuant
to Section 5.1, where each unit is equal in value to one Share.
     “Performance Unit Award Agreement” shall have the meaning set forth in
Section 5.1.
     “Permitted Transferees” shall have the meaning set forth in Section 13.5.
     “Plan” means this Harris Corporation 2005 Equity Incentive Plan (as amended
and restated effective August 27, 2010) and as further amended from time to
time.
     “Plan Effective Date” shall have the meaning set forth in Section 13.17(a).
     “Predecessor Plans” shall mean (i) the Harris Corporation 2000 Stock
Incentive Plan (the “2000 Stock Incentive Plan”), as in effect on the Plan
Effective Date, and (ii) the Harris Corporation Stock Incentive Plan, as in
effect on the effective date of the 2000 Stock Incentive Plan.
     “Qualified Performance-Based Award” means any Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.
     “Restricted Stock” means an award granted pursuant to Section 6.1 of actual
Shares issued to a Participant that is evidenced by book-entry registration or a
certificate in the name of the Participant and to be settled in Shares.
     “Restricted Stock Award Agreement” shall have the meaning set forth in
Section 6.1.
     “Restricted Unit” means an award, denominated in units, granted pursuant to
Section 6.1, where each unit is equal in value to one Share.
     “Restricted Unit Award Agreement” shall have the meaning set forth in
Section 6.1.
     “Restriction Period” means the period of time specified in an Award
Agreement during which certain restrictions as to vesting and as to the sale or
other disposition of Restricted Stock or Restricted Units awarded under the Plan
remain in effect under Section 6.1. If the Restriction Period will lapse by the
passage of time, each such grant or sale of Restricted Stock or Restricted Units
will be subject to a Restriction Period of not less than three years, as
determined by the Board Committee at the Grant Date, but to the extent permitted
by Section 409A of the Code, such Restriction Period may be modified or lapse
earlier in the event of a Change in Control.
     “Share-Based Award” means any award granted under Section 9.
     “Share Change” shall have the meaning set forth in Section 3.2.

4



--------------------------------------------------------------------------------



 



     “Shares” means shares of Common Stock, subject to adjustments made under
Section 3.2 or by operation of law.
     “Stock Appreciation Right” or “SAR” means the right to receive a cash
payment and/or Shares from the Company equal in value to the excess of the Fair
Market Value of a stated number of Shares at the exercise date over a fixed
price for such Shares, which right is granted pursuant to Section 8.1.
     “Stock Appreciation Right Agreement” shall have the meaning set forth in
Section 8.1.
     “Subsidiary” means any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power; provided that in the case of an Incentive Stock
Option, means a “subsidiary corporation,” whether now or hereafter existing as
defined in Section 424(f) of the Code.
     “Substitute Awards” means Awards granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired by the Company or with which the Company combines. Any such assumption,
substitution or exchange shall occur in compliance with the requirements of
Section 409A of the Code (to the extent applicable thereto), including without
limitation, with respect to Options and SARs, the requirements of Treasury
Regulation §1.409A-1(b)(5)(v)(D).
3. Shares Subject to Plan.
     3.1 Shares Available for Awards.
          (a) Maximum Share Limitations. Subject to adjustment as provided in
Section 3.2, the maximum aggregate number of Shares that may be issued or
delivered under the Plan is Twenty Million (20,000,000) Shares. Any Shares
underlying Full-Value Awards that are issued or delivered under the Plan shall
be counted against the Twenty Million (20,000,000) Share limit described above
as 1.60 Shares for every one Share issued or delivered in connection with such
Award. To the extent that a Share that was subject to an Award that counted as
1.60 Shares against the Plan reserve pursuant to the preceding sentence becomes
again available for grant under the Plan as set forth in Section 3.1(b), the
Plan reserve shall be credited with 1.60 Shares. In no event shall the number of
Cash-Based Units required to be delivered to a Participant in Shares exceed the
dollar value of the maximum number of Cash-Based Units that could be earned
divided by one-half of the Fair Market Value of a Share on the Grant Date.
Subject to adjustment pursuant to Section 3.2, no more than Seven Million
(7,000,000) Shares shall be available for issuance pursuant to Incentive Stock
Options under the Plan. Subject to adjustment pursuant to Section 3.2, no more
than One Million (1,000,000) Shares may be issued or delivered as Share-Based
Awards under Section 9 and no more than One Million (1,000,000) Shares may be
issued or delivered to Non-Employee Directors under Section 10. Shares to be
issued or delivered pursuant to the Plan may be authorized and unissued Shares,
treasury Shares, or any combination thereof.
          (b) Forfeitures, Terminations and Cash-Outs. In addition to the Shares
authorized in Section 3.1(a), to the extent any Shares under the Predecessor
Plans are forfeited, or any award under the Predecessor Plans otherwise
terminates without the issuance of some or all of the Shares underlying the
award to a participant or if any option under the Predecessor Plans terminates
without having been exercised in full, the Shares underlying such award, to the
extent of any such forfeiture or termination, shall be available for future
grant under the Plan and credited toward the Plan limit. Further, for the
avoidance of doubt, to the extent any Cash-Based Units, Deferred Units,
Performance Shares, Performance Units, Restricted Units, Restricted Stock, or
Share-Based Awards subject to an Award hereunder are forfeited, or any such
Award otherwise terminates

5



--------------------------------------------------------------------------------



 



without the issuance or delivery of some or all of the Shares underlying the
Award to a Participant, or if any Option or SAR terminates without having been
exercised in full, the Shares underlying such Award, to the extent of any such
forfeiture or termination, shall again be available for grant under the Plan. If
the benefit provided by any Award granted under the Plan is (or can only be)
paid in cash, any Shares that were (or are) covered by that Award shall again be
available for grant under the Plan.
          (c) Limitations on Reissuance of Shares. Shares that are tendered,
whether by physical delivery or by attestation, to the Company by a Participant
as full or partial payment of the exercise or purchase price of any Award or in
payment of any applicable withholding for Federal, state, city, local, or
foreign taxes incurred in connection with the exercise or earning of any Award
under the Plan or under the Predecessor Plans will not become available for
future grants under the Plan. With respect to Stock Appreciation Rights, when a
Stock Appreciation Right is exercised and settled in Shares, the Shares subject
to such Stock Appreciation Right shall be counted against the Shares available
for issuance under the Plan as one Share for every one Share subject thereto,
regardless of the number of Shares used to settle the SAR upon exercise.
          (d) Individual Participant Limitations. Subject to adjustment pursuant
to Section 3.2, the maximum number of Shares with respect to which Options and
Stock Appreciation Rights may be granted to any one Participant during any
fiscal year shall be One Million (1,000,000) Shares in the aggregate, including
grants under the Predecessor Plans. Subject to adjustment pursuant to Section
3.2, the initial targeted number of Shares subject to awards of Performance
Shares, Performance Units or other Full-Value Awards (that are subject to
Performance Objectives) granted to any one Participant during any fiscal year
shall not exceed Five Hundred Thousand (500,000) Shares in the aggregate,
including grants under the Predecessor Plans, and in no event shall the number
of Shares ultimately issued to a Participant pursuant to such awards of
Performance Shares, Performance Units or other Full-Value Awards (that are
subject to Performance Objectives) exceed 200% of the initial targeted number of
Shares. In no event will any Participant in any fiscal year receive awards of
Cash-Based Units having an aggregate maximum value as of their respective Grant
Dates in excess of $6,000,000.
          (e) Substitute Awards. Any Common Stock or Award issued by the Company
through the assumption or substitution of outstanding grants from a corporation
or entity acquired by or combined with the Company shall not reduce the Shares
available for Awards under the Plan.
     3.2 Adjustments.
          (a) Adjustment to Common Stock. In the event of a stock dividend,
stock split, reverse stock split, share combination or similar events, altering
the value of a Share, or the number of Shares outstanding (each, a “Share
Change”), the maximum aggregate number of Shares that may be issued and
delivered under the Plan, the maximum Award limitations set forth in the Plan,
the number of Shares subject to outstanding Awards and the exercise price, base
price, purchase price or Option Price and other relevant provisions of the Plan
and outstanding Awards shall be proportionately and automatically adjusted as
necessary to reflect the Share Change and to preserve the value of the Awards.
Such adjustment shall be made by the Board Committee or the Board, whose
determination in that respect shall be final, binding and conclusive. Any
adjustment pursuant to this Section 3.2(a) shall be made in compliance with the
requirements of Section 409A of the Code (to the extent applicable thereto),
including without limitation, with respect to Options and SARs, the requirements
of Treasury Regulation §1.409A-1(b)(5)(v)(D).
          (b) Reorganizations, Mergers, Etc. Subject to Section 12, the maximum
aggregate number of Shares that may be issued and delivered under the Plan, the
maximum Award limitations set forth in the Plan, the number of Shares subject to
outstanding Awards and the exercise price, base price, purchase price or Option

6



--------------------------------------------------------------------------------



 



Price and other relevant provisions of the Plan and outstanding Awards shall be
adjusted by the Board Committee or the Board, in its discretion to reflect a
change in the capitalization of the Company, including but not limited to, a
recapitalization, repurchase, rights offering, reorganization, merger,
consolidation, combination, exchange of shares, spin-off, spin-out,
extraordinary cash dividends, or other distribution of assets to shareholders or
other similar corporate transaction or event. To the extent deemed equitable and
appropriate by the Board, subject to any required action by shareholders, in any
merger, consolidation or reorganization, liquidation, or dissolution, any Award
shall pertain to the securities or other property which a holder of the number
of Shares covered by the Award would have been entitled to receive in connection
with such event. Moreover, in the event of any such transaction or event, the
Board, in its discretion, may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration (including cash), if any,
as it, in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all Awards so replaced. Any
adjustment or substitution pursuant to this Section 3.2(b) shall be made in
compliance with the requirements of Section 409A of the Code (to the extent
applicable thereto), including without limitation, with respect to Options and
SARs, the requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).
4. Administration of Plan; Eligibility.
     4.1 Administration by the Board and Board Committee.
          (a) Powers of Board Committee; Discretion. The Plan shall be
administered by the Board Committee. Subject to the terms of the Plan, the Board
Committee shall have such powers and authority as may be necessary or
appropriate for the Board Committee to carry out its functions as described in
the Plan. The Board Committee shall have the authority in its discretion to
determine: (i) which individuals shall receive Awards, (ii) the types of Awards
to be made under the Plan, (iii) the number of Shares underlying Awards or
amount of cash, in the case of Cash-Based Unit Awards, (iv) the other terms and
conditions of such Awards, including the Option Price, exercise, base or
purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the Performance Objectives and other
terms and conditions of an Award, and (v) whether the Performance Objectives
have been achieved. Determinations by the Board Committee under the Plan,
including, without limitation, determinations of the Participants, the form,
amount, and timing of Awards, and the terms and provisions of Awards and the
Award Agreements evidencing Awards, need not be uniform and may be made
selectively among Participants and individuals who receive or are eligible to
receive Awards. The Board Committee shall have the full power, discretion and
authority to interpret the Plan and the Award Agreements, to establish, amend,
and rescind any rules and regulations relating to the Plan, to prescribe the
form of any Award Agreement or instrument executed in connection herewith, and
to make all other determinations that it deems necessary or advisable for the
administration of the Plan. The Board Committee may impose conditions with
respect to an Award, such as limiting solicitation of employees or former
employees or limiting competitive employment or other activities. The Board
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award or Award Agreement in the manner and to
the extent it shall deem desirable to carry it into effect. All such
interpretations, rules, regulations and determinations shall be final,
conclusive and binding on all persons (including the Company and Participants)
and for all purposes. Notwithstanding anything in the Plan to the contrary, the
Board Committee designated by the Board to administer the Plan may be different
for purposes of administering Awards made to Employees and Awards made to
Non-Employee Directors.
          (b) Board Authority. If the Board Committee does not exist, or for any
other reason determined by the Board, the Board may take any action under the
Plan that would otherwise be the responsibility of the Board Committee.

7



--------------------------------------------------------------------------------



 



          (c) Delegation. The Board Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Board Committee to grant and determine the terms and conditions of Awards
granted under the Plan, subject to the requirements of Section 157(c) of the
Delaware General Corporation Law (or any successor provision) and such other
limitations as the Board Committee shall determine. The Board Committee may
also, either concurrently or otherwise, delegate all or any portion of such
authority to a committee of the Board consisting of or including any one or more
Directors who also serve as officers of the Company. In no event shall any such
delegation of authority be permitted with respect to Awards to any Director,
Executive Officer or any person subject to Section 162(m) of the Code. The Board
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Board Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
references in the Plan relating to the Board Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Board Committee’s delegation of authority hereunder shall
have the same force and effect as if such action was undertaken directly by the
Board Committee and shall be deemed for all purposes of the Plan to have been
taken by the Board Committee.
          (d) Limitation on Liability. No member of the Board or Board Committee
nor any officer or employee delegated authority by the Board Committee pursuant
to Section 4.1(c), shall be liable for any action or determination made in good
faith by the Board or Board Committee or such officer or employee with respect
to the Plan or any Award.
     4.2 Eligibility. All Employees and Non-Employee Directors are eligible to
be designated by the Board Committee to receive Awards and become Participants
under the Plan; provided, however, that only Non-Employee Directors are eligible
to receive Deferred Units under Section 10 and all Non-Employee Directors are
eligible to receive such Deferred Units without regard to whether the Board
Committee has designated a Non-Employee Director as eligible to receive Deferred
Units; and provided further, that an employee of an Affiliate shall be
designated by the Board Committee as a recipient of an Option or SAR only if
Common Stock qualifies, with respect to such recipient, as “service recipient
stock” within the meaning set forth in Section 409A of the Code. In selecting
Employees and Non-Employee Directors to be Participants and in determining the
type and amount of Awards to be granted under the Plan, the Board Committee
shall consider any and all factors that it deems relevant or appropriate.
5. Performance Share Awards, Performance Unit Awards and Cash-Based Unit Awards.
     5.1 Awards. Performance Share Awards, Performance Unit Awards and
Cash-Based Unit Awards may be granted, from time to time, to such Employees and
Non-Employee Directors as may be selected by the Board Committee. Except as
provided in Section 11 or as otherwise provided or determined by the Board
Committee, the release of such Performance Share Awards or the payment of
Cash-Based Unit Awards, and Performance Unit Awards, as applicable, to the
Participant subject to such awards shall be contingent upon (i) the degree of
attainment of the applicable Performance Objectives during the Performance
Period as shall be determined by the Board Committee, (ii) the expiration of the
Performance Period, and (iii) such other terms and conditions as set forth in
the applicable Award Agreement. Each award under this Section 5.1 of Performance
Shares shall be evidenced by an Award Agreement (“Performance Share Award
Agreement”), each award under this Section 5.1 of Performance Units shall be
evidenced by an Award Agreement (“Performance Unit Award Agreement”), and each
award under this Section 5.1 of Cash-Based Unit Awards shall be evidenced by an
Award Agreement (“Cash-Based Unit Award Agreement”), which shall specify or
confirm the applicable Performance Objectives, the Performance Period,
forfeiture conditions and such other terms and conditions as the Board Committee
shall determine. The Board Committee may determine

8



--------------------------------------------------------------------------------



 



performance levels pursuant to which the number of Performance Shares,
Performance Units, or Cash-Based Units earned may be less than, equal to, or
greater than, the number of Performance Shares, Performance Units, or Cash-Based
Units awarded based upon the Performance Objectives stated in the award.
     5.2 Payouts.
          (a) Performance Shares. Performance Shares that have been earned shall
immediately become nonforfeitable and the Shares underlying such award of
Performance Shares shall be released by the Company to the Participant without
restrictions on transfer. The Shares released by the Company hereunder may, at
the Company’s option, be either (i) evidenced by a certificate registered in the
name of the Participant or his or her designee; or (ii) credited to a book-entry
account for the benefit of the Participant maintained by the Company’s stock
transfer agent or its designee.
          (b) Performance Units and Cash-Based Units. Performance Units and
Cash-Based Units shall become payable to a Participant at the time or times
determined by the Board Committee and set forth in the Performance Unit Award
Agreement or the Cash-Based Unit Award Agreement, as the case may be. Payout of
a Performance Unit Award or a Cash-Based Unit Award may be made, at the
discretion of the Board Committee, in Shares or in cash, or in a combination
thereof. Any cash payout of a Performance Unit Award shall be made based upon
the Fair Market Value of the Common Stock, determined on such date or over such
time period as determined by the Board Committee. Any payout of a Cash-Based
Unit Award in Shares shall be made based upon the Fair Market Value of the
Common Stock, determined on such date or over such time period as determined by
the Board Committee.
     5.3 Rights as Shareholders.
          (a) Performance Shares — Voting. Subject to the provisions of the
applicable Performance Share Award Agreement and unless otherwise provided or
determined by the Board Committee, during the Performance Period Participants
may exercise full voting rights with respect to all Performance Shares granted
under Section 5.1 hereof.
          (b) Performance Units and Cash-Based Units. Subject to the provisions
of the applicable Performance Unit Award Agreement or Cash-Based Unit Award
Agreement, and unless otherwise provided or determined by the Board Committee,
Participants shall not have any rights as a shareholder with respect to Shares
underlying a Performance Unit or Cash-Based Unit until such time, if any, as any
underlying Shares are actually issued to the Participant, which may, at the
option of the Company be either (i) evidenced by delivery of a certificate
registered in the name of the Participant or his or her designee; or
(ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee.
          (c) Dividend Equivalents. No dividends or Dividend Equivalents shall
be paid on outstanding unvested or unearned Performance Shares or Performance
Units. However, the Board Committee may specify that a Performance Share or
Performance Unit will accrue Dividend Equivalents in an amount equal to the cash
dividends or other distribution, if any, which are paid with respect to issued
and outstanding shares of Common Stock during the Performance Period. If
Dividend Equivalents are included with a Performance Share Award or Performance
Unit Award, the Dividend Equivalents will, as determined by the Board Committee,
be paid in cash or shares of Common Stock at the time of vesting of such
Performance Shares and at the time of payout of such Performance Units. Dividend
Equivalents will, in such case, be paid with respect to all Performance Shares
that have vested or Performance Units that are paid out. No Dividend Equivalents
will be paid on Performance Shares or Performance Units that are forfeited or
cancelled. The Board Committee may also specify that Dividend Equivalents will
be deemed to be reinvested in Common Stock.

9



--------------------------------------------------------------------------------



 



Dividend Equivalents which are deemed reinvested in Common Stock will be
converted into additional Performance Shares or Performance Units and payment of
the Performance Shares or Performance Units shall include the value of such
additional Performance Shares or Performance Units. No interest shall be paid on
a Dividend Equivalent or any part thereof.
     5.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, the number of Performance Shares or
Performance Units (and in each case, accrued Dividend Equivalents thereon, if
any) to which the Participant shall be entitled, and the number of Cash-Based
Units, if any, to which the Participant shall be entitled, shall be determined
in accordance with the applicable Award Agreement. All remaining Performance
Shares, Performance Units or Cash-Based Units as to which the Participant may
not be entitled, as well as any accrued Dividend Equivalents on such Performance
Shares or Performance Units, shall be forfeited, subject to such exceptions, if
any, authorized by the Board Committee.
     5.5 Transfer of Employment. If a Participant transfers employment from one
business unit of the Company or any of its Subsidiaries or Affiliates to another
business unit during a Performance Period, such Participant shall be eligible to
receive such number of Performance Shares, Performance Units or Cash-Based
Units, as well as any accrued Dividend Equivalents, as the Board Committee may
determine based upon such factors as the Board Committee in its sole discretion
may deem appropriate.
6. Restricted Stock Awards and Restricted Unit Awards.
     6.1 Awards. Restricted Stock Awards and Restricted Unit Awards, subject to
such Restriction Period and such other restrictions as to vesting and otherwise
as the Board Committee shall determine, may be granted, from time to time, to
such Employees and Non-Employee Directors as may be selected by the Board
Committee. To the extent permitted by Section 409A of the Code, the Board
Committee may, in its sole discretion at the time of the grant of the award of
Restricted Stock or Restricted Units or at any time thereafter, provide for the
early vesting of such award prior to the expiration of the Restriction Period.
Each award under this Section 6.1 of Restricted Stock shall be evidenced by an
Award Agreement (“Restricted Stock Award Agreement”), and each award under this
Section 6.1 of Restricted Units shall be evidenced by an Award Agreement
(“Restricted Unit Award Agreement”), which shall specify the vesting schedule,
any rights of acceleration, any forfeiture conditions, and such other terms and
conditions as the Board Committee shall determine.
     6.2 Payouts.
          (a) Restricted Stock. Upon expiration of the Restriction Period and
satisfaction of any other terms or conditions and as set forth in the Restricted
Stock Award Agreement, the Restricted Stock shall immediately become
nonforfeitable and the Shares underlying such award of Restricted Stock shall be
released by the Company to the Participant without restrictions on transfer. The
Shares released by the Company hereunder may at the Company’s option be either
(i) evidenced by a certificate registered in the name of the Participant or his
or her designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.
          (b) Restricted Units. Restricted Units shall become payable to a
Participant at the time or times determined by the Board Committee and set forth
in the Restricted Unit Award Agreement. Payout of a Restricted Unit Award may be
made, at the discretion of the Board Committee, in Shares or in cash, or in a
combination thereof. Any cash payout of a Restricted Unit shall be made based
upon the Fair Market Value of the Common Stock, determined on such date or over
such time period as determined by the Board Committee.

10



--------------------------------------------------------------------------------



 



     6.3 Rights as Shareholders.
          (a) Restricted Stock. Subject to the provisions of the applicable
Restricted Stock Award Agreement and unless otherwise provided or determined by
the Board Committee, during the Restriction Period Participants may exercise
full voting rights with respect to the Shares of Restricted Stock granted under
Section 6.1 hereof and shall be entitled to receive Dividend Equivalents (rather
than dividends) paid with respect to those Shares.
          (b) Restricted Units. Subject to the provisions of the applicable
Restricted Unit Award Agreement and unless otherwise provided or determined by
the Board Committee, Participants shall not have any rights as a shareholder
with respect to Shares underlying a Restricted Unit until such time, if any, as
the underlying Shares are actually issued to the Participant, which may, at the
option of the Company be either (i) evidenced by delivery of a certificate
registered in the name of the Participant or his or her designee; or
(ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee. The Board
Committee may provide in a Restricted Unit Award Agreement for the payment of
Dividend Equivalents to the Participant at such times as paid to shareholders
generally or at the time of vesting or other payout of the Restricted Units.
     6.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, the number of Shares of Restricted Stock or
Restricted Units subject to the award, if any, to which the Participant shall be
entitled shall be determined in accordance with the applicable Award Agreement.
All remaining Shares underlying Restricted Stock or Restricted Units as to which
restrictions apply at the date of termination of employment or service shall be
forfeited subject to such exceptions, if any, authorized by the Board Committee.
7. Stock Options.
     7.1 Option Grants. Options may be granted, from time to time, to such
Employees and Non-Employee Directors as may be selected by the Board Committee.
The Option Price shall be determined by the Board Committee effective on the
Grant Date; provided, however, that except in the case of Substitute Awards,
such price shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the Grant Date. The number of Shares subject to each Option
granted to each Participant, the term of each Option, and any other terms and
conditions of an Option granted hereunder shall be determined by the Board
Committee, in its sole discretion, effective on the Grant Date; provided,
however, that no Option shall be exercisable any later than ten (10) years from
the Grant Date. Each Option shall be evidenced by an Award Agreement (“Option
Agreement”), which shall specify the type of Option granted, the Option Price,
the term of the Option, the number of Shares subject to the Option, the
conditions upon which the Option becomes exercisable and such other terms and
conditions as the Board Committee shall determine.
     7.2 Payment of Option Price; Cashless Exercise. No Shares shall be issued
upon exercise of an Option until full payment of the aggregate Option Price by
the Participant. Upon exercise, the Option Price may be paid by: (i) delivery of
cash and/or Shares (whether actually delivered or through attestation) having a
Fair Market Value equal to the aggregate Option Price; or (ii) if permitted by
the Board Committee, by directing the Company to retain all or a portion of the
Shares otherwise issuable to the Participant under the Plan pursuant to such
exercise having a Fair Market Value equal to the aggregate Option Price. To the
extent permitted by applicable law, if permitted by the Board Committee, a grant
may provide for the deferred payment of the Option Price from the proceeds of
sale through a broker on the date of exercise of some or all of the Shares to
which the exercise relates. In such case, the Company shall have received a
properly executed exercise notice, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of

11



--------------------------------------------------------------------------------



 



sale proceeds to pay the aggregate Option Price, and, if requested, the amount
of any Federal, state, local or foreign withholding taxes. To facilitate the
foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements or coordinated procedures with one or more brokerage firms.
     7.3 Rights as Shareholders. Participants shall not have any rights as a
shareholder with respect to any Shares subject to an Option, unless and until
such Shares have been issued upon the proper exercise of such Option, which
issuance may, at the option of the Company, be either: (i) evidenced by delivery
of a certificate registered in the name of the Participant or his or her
designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.
     7.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether the Options granted hereunder shall
be exercisable or not and the other applicable terms and conditions shall be
determined in accordance with the applicable Option Agreement.
     7.5 Limits on Incentive Stock Options. Notwithstanding the designation of
an Option as an Incentive Stock Option, to the extent the aggregate Option Price
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year exceeds $100,000 (or
such other amount as determined under the Code), such Options shall be treated
as Non-Qualified Stock Options. Incentive Stock Options may only be granted to
Participants who meet the definition of “employees” under Section 3401(c) of the
Code.
     7.6 Limits on Option Repricing. Notwithstanding any provision of the Plan
to the contrary, the repricing of an Option is prohibited without the prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower its Option Price other
than in connection with a Share Change or a change in the Company’s
capitalization (as set forth in Section 3.2); (ii) repurchasing an Option for
cash or cancelling an Option in exchange for another Award, in either case, at a
time when its Option Price is greater than the Fair Market Value of the
underlying Shares, unless the repurchase or cancellation and exchange occurs in
connection with a Share Change or a change in the Company’s capitalization (as
set forth in Section 3.2); and (iii) any other action treated as a repricing
under U.S. generally accepted accounting principles.
8. Stock Appreciation Rights.
     8.1 SAR Grants. Stock Appreciation Rights may be granted, from time to
time, to such Employees and Non-Employee Directors as may be selected by the
Board Committee. SARs may be granted at the discretion of the Board Committee
either: (i) in tandem with an Option; or (ii) independent of an Option. The
price from which appreciation shall be computed shall be established by the
Board Committee at the Grant Date; provided, however, that except in the case of
Substitute Awards, such price shall not be less than one hundred percent (100%)
of the Fair Market Value of the number of Shares subject to the SAR on the Grant
Date. In the event the SAR is granted in tandem with an Option, the price from
which appreciation shall be computed shall be the Option Price. Each grant of a
SAR shall be evidenced by an Award Agreement (“Stock Appreciation Right
Agreement”), which shall specify whether the SAR is granted in tandem with an
Option, the price from which appreciation shall be computed for the SAR, the
term of the SAR, the number of Shares subject to the SAR, the conditions upon
which the SAR vests and such other terms and conditions as the Board Committee
shall determine. In no event shall a SAR be exercisable any later than ten (10)
years from the Grant Date.
     8.2 Exercise of SARs. SARs may be exercised upon such terms and conditions
as the Board Committee shall determine; provided, however, that SARs granted in
tandem with Options may be exercised

12



--------------------------------------------------------------------------------



 



only to the extent the related Options are then exercisable. Upon exercise of a
SAR granted in tandem with an Option as to all or some of the Shares subject to
such SAR, the related Option shall be automatically canceled to the extent of
the number of Shares subject of the exercise of the SAR, and such Shares shall
no longer be available for grant hereunder. If the related Option is exercised
as to some or all of the Shares underlying such Option, the related SAR shall
automatically be canceled to the extent of the number of Shares subject to the
exercise of the Option, and such Shares shall no longer be available for grant
hereunder.
     8.3 Payment upon Exercise. Upon exercise of a SAR, the holder shall be
paid, in cash and/or Shares as set forth in the Stock Appreciation Right
Agreement, the excess of the Fair Market Value of the number of Shares subject
to the exercise over the price for such number of Shares, which in the case of a
SAR granted in tandem with an Option shall be the Option Price for such Shares.
     8.4 Rights as Shareholders. Participants shall not have any rights as a
shareholder with respect to any Shares subject to a SAR nor with respect to any
Shares subject to an Option granted in tandem with a SAR unless and until such
Shares have been issued upon the proper exercise of the SAR or the related
Option, which issuance may at the option of the Company be either: (i) evidenced
by delivery of a certificate registered in the name of the Participant or his or
her designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.
     8.5 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether SARs granted hereunder shall be
exercisable or not and the other terms and conditions shall be determined in
accordance with the applicable Stock Appreciation Right Agreement.
     8.6 Limits on SAR Repricing. Notwithstanding any provision of the Plan to
the contrary, the repricing of a SAR is prohibited without the prior approval of
the Company’s shareholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of a SAR to lower the price from which
appreciation shall be computed other than in connection with a Share Change or a
change in the Company’s capitalization (as set forth in Section 3.2);
(ii) repurchasing a SAR for cash or cancelling a SAR in exchange for another
Award, in either case, at a time when the price from which appreciation shall be
computed is greater than the Fair Market Value of the underlying Shares, unless
the repurchase or cancellation and exchange occurs in connection with a Share
Change or a change in the Company’s capitalization (as set forth in
Section 3.2); and (iii) any other action treated as a repricing under U.S.
generally accepted accounting principles.
9. Other Share-Based Awards. Subject to the limits set forth in Section 3.1, but
notwithstanding any other provision in the Plan, awards of Shares and other
awards that are valued in whole or in part by reference to, or are otherwise
based on, Shares (including, but not limited to, bonus stock, Shares which are
subject to restrictions on transferability, or similar securities or rights)
(“Share-Based Awards”), may be made, from time to time, to such Employees and
Non-Employee Directors as may be selected by the Board Committee. Such
Share-Based Awards may be made alone or in addition to or in connection with any
other Award hereunder. The Board Committee may, in its sole discretion,
determine the terms and conditions of any such Share-Based Award. Each such
Share-Based Award shall be evidenced by an Award Agreement which shall specify
the number of Shares subject to the Share-Based Award, any consideration
therefor, any vesting or performance requirements and such other terms and
conditions as the Board Committee shall determine. Share-Based Awards in the
form of restricted shares or units are not required to be subject to any minimum
vesting period.
10. Non-Employee Director Deferred Units.
     10.1 Awards. This Section 10 shall not be effective unless and until the
Board Committee determines

13



--------------------------------------------------------------------------------



 



to establish a program pursuant to this section. The Board Committee, in its
discretion and upon such terms and conditions as it may determine, subject to
the provisions of Section 13.8(b) with respect to Section 409A of the Code, may
establish one or more programs pursuant to this Section 10. The Board Committee
may, after the effectiveness of this section, from time to time and upon such
terms and conditions as it may determine, authorize the granting of Deferred
Units to Non-Employee Directors. The Deferred Units will constitute an agreement
by the Company to deliver Shares to the Non-Employee Director in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions as the Board Committee may specify. The Deferred Units shall be
credited to a Deferred Units Account when granted. Except as may be provided in
a Deferred Unit Award Agreement (to the extent permitted by applicable law), the
Non-Employee Director granted Deferred Units shall have no right to transfer any
rights under the award of Deferred Units. The Non-Employee Director granted
Deferred Units shall have no rights of ownership in the Deferred Units and shall
have no right to vote them, but the Board Committee may, at or after the Grant
Date, authorize the payment of Dividend Equivalents on the Shares underlying the
Deferred Units on either a current or deferred or contingent basis, either in
cash or additional Shares. Each Award under this Section 10.1 of Deferred Units
shall be evidenced by an Award Agreement (“Deferred Unit Award Agreement”),
which shall specify the available forms of payment, the timing of any elections
with respect to payment, the ability to reallocate the Deferred Units to
subaccounts that are invested in investment funds other than a Harris stock
fund, and such other terms and conditions as the Board Committee shall
determine.
     10.2 Payments in Connection with Change in Control. Notwithstanding
anything contained in the Plan to the contrary, within 90 days following a
Change in Control that qualifies as a “change in control event” within the
meaning of Treasury Regulation §1.409A-3(i)(5), the Company shall pay to each
Director (or former Director), in a lump sum, the Deferred Units in such
Director’s Deferred Units Account. This Paragraph may not be amended, altered or
modified following such a Change in Control.
     10.3 Termination of Service. If a Non-Employee Director ceases to be a
Director for any reason, the Director’s Deferred Units Account shall be paid to
the Director in accordance with the Deferred Unit Award Agreement.
11. Change in Control.
     11.1 Definition of Change in Control. For purposes of the Plan, a “Change
in Control” shall be deemed to have occurred if:
          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(i) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (a) by the Company or any Subsidiary, (b) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(c) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));
          (ii) individuals who, on July 3, 2010, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 3,
2010, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection

14



--------------------------------------------------------------------------------



 



to such nomination) shall also be deemed to be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;
          (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”); or
          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
          (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
          Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
     11.2 Acceleration of Benefits. Except and unless the Board Committee
determines otherwise at the time of grant of a particular Award or Awards, and
as set forth in the applicable Award Agreement, upon the occurrence of a Change
in Control: (i) any Awards outstanding as of the date of such Change in Control
that are subject to vesting requirements and that are not then vested, shall
become fully vested; (ii) all then-outstanding Options and SARs shall be fully
vested and immediately exercisable, provided that in no event shall any Option
or SAR be exercisable beyond its original expiration date; and (iii) all
restrictions regarding the Restriction Period and all other conditions
prescribed by the Board Committee, if any, with respect to grants of Cash-Based
Unit Awards, Performance Shares, Performance Units, Restricted Stock, Restricted
Units, or Share-Based Awards, shall automatically lapse, expire and terminate
and all such awards shall be deemed to be fully earned. Notwithstanding the
foregoing, if an Award is “deferred compensation” within the meaning of
Section 409A of the Code, then

15



--------------------------------------------------------------------------------



 



notwithstanding that the Award shall be deemed to be fully vested and earned
pursuant to this Section 11.2 upon a Change in Control, unless the Change in
Control qualifies as a “change in control event” within the meaning of Treasury
Regulation §1.409A-3(i)(5), in no event shall payment with respect to the Award
be made at a time other than the time payment would be made in the absence of
the Change in Control.
12. Amendment or Termination of Plan.
     (a) Amendment or Termination of Plan. Until such time as a Change in
Control shall have occurred, the Board may, to the extent permitted by
Section 409A of the Code, amend, suspend or terminate the Plan or any part
thereof from time to time, provided that no change may be made which would
adversely impair the rights of a Participant who has received an Award without
the consent of said Participant; and, provided, further, that if an amendment to
the Plan (i) would materially increase the benefits accruing to Participants
under the Plan, (ii) would increase the number of Shares which may be issued
under the Plan, (iii) would materially modify the requirements for participation
in the Plan or (iv) must otherwise be approved by the shareholders of the
Company in order to comply with applicable law or the rules of the New York
Stock Exchange or, if the Common Stock is not traded on the New York Stock
Exchange, the principal national securities exchange upon which the Common Stock
is traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained. After a Change in Control, the Board shall no longer have the power to
amend, suspend or terminate the Plan or any part thereof.
     (b) Foreign Jurisdictions. In order to facilitate the making of any grant
or combination of grants under the Plan, the Board Committee may provide for
such special terms for Awards to Participants who are foreign nationals, or who
are employed by or perform services for the Company, any Subsidiary or any
Affiliate outside of the United States of America, as the Board Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Moreover, the Board Committee may approve such supplements to,
or amendments, restatements or alternative versions of, the Plan or any Award
Agreement as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of the Plan as in effect for any other purpose,
provided that no such supplements, amendments, restatements or alternative
versions shall include any provisions that are inconsistent with the terms of
the Plan, as then in effect, unless the Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Company.
13. Miscellaneous.
     13.1 No Right to Continued Employment or Service or to Participate. Nothing
in the Plan or in the grant of any Award or in any Award Agreement shall
interfere with or limit in any way the right of the Company or any of its
Subsidiaries or Affiliates to terminate any Participant’s employment or service
with the Company or any of its Subsidiaries or Affiliates at any time, nor
confer upon any Participant any right to continued employment or service with
the Company or any of its Subsidiaries or Affiliates. Neither the adoption of
the Plan nor any action by the Company, the Board, Board Committee or any
director or officer of the Company shall be deemed to give any Employee or
Non-Employee Director any right to be designated as a Participant under the
Plan.
     13.2 Withholding for Taxes; Offset. The Company shall have the authority to
withhold, or to require a Participant to remit to the Company, prior to issuance
or delivery of any Shares or cash hereunder, an amount sufficient to satisfy
Federal, state, local or foreign tax or withholding requirements associated with
any Award. In addition, the Company may, in its sole discretion, permit or
require a Participant to satisfy any tax withholding requirements, in whole or
in part, by (i) delivering to the Company (whether by actual delivery or through
attestation), Shares held by such Participant having a Fair Market Value equal
to the amount of the tax

16



--------------------------------------------------------------------------------



 



or (ii) directing the Company to retain Shares otherwise issuable or cash
otherwise to be delivered to the Participant under the Plan. The Company may, to
the extent permitted by applicable laws (including Code Section 409A), offset
against any payments to be made to a Participant under the Plan any amounts
owing to the Company, its Subsidiaries or Affiliates from the Participant for
any reason.
     13.3 Other Compensation and Benefit Plans. Awards hereunder shall not be
deemed compensation for purposes of computing benefits under any retirement or
compensation plan of the Company or any of its Subsidiaries or Affiliates and
shall not affect any benefits under any other benefit plan now or hereafter in
effect under which the availability or amount of benefits is related to the
level of compensation, including, without limitation, under any pension,
retirement or severance benefits plan, except to the extent specifically
provided by the terms of any such plan. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Affiliate or Subsidiary, nor shall the Plan preclude the Company
from establishing any other forms of share incentive or other compensation or
benefit program for Employees or Non-Employee Directors.
     13.4 Waiver of Restrictions. To the extent permitted by Section 409A of the
Code, the Board Committee may, in its sole discretion, based on such factors as
the Board Committee may deem appropriate, waive in whole or in part, any
remaining restrictions or vesting requirements in connection with any Award
hereunder.
     13.5 Limits on Transferability of Awards, Etc. Except as permitted by this
Section 13.5, no Award granted under the Plan may be sold, transferred, pledged,
assigned, hypothecated, encumbered, or otherwise disposed of or transferred by a
Participant except by will or the laws of descent and distribution in the event
of the Participant’s death (to the extent such Award by its terms, survives the
Participant’s death). Awards granted under the Plan shall not be subject to
execution, attachment, change, alienation or similar process. The Board
Committee may, in its discretion, expressly authorize in an Option Agreement or
Stock Appreciation Right Agreement that all or a portion of the Options or SARs
granted to a Participant (other than Incentive Stock Options) be on terms which
permit transfer by such Participant (i) to immediate family members of the
Participant or to a trust, partnership or limited liability company for the
benefit of such immediate family members, (ii) pursuant to domestic relations
orders referred to in Rule 16a-12 under the Exchange Act, and (iii) to other
transferees permitted by the Board Committee in its discretion (such transferees
of a Participant are referred to as “Permitted Transferees”) provided that
(A) there may be no payment of consideration (other than release of marital
rights) for any such transfer, (B) the applicable Award Agreement shall
specifically provide for transferability in a manner consistent with this
Section, and (C) subsequent transfers of transferred Options and SARs shall be
prohibited except, without consideration for such transfer, to the Participant
or a Permitted Transferee of the Participant. The Board Committee may, in its
discretion, create further conditions and requirements for the transfer of
Options and SARs. Following transfer, Options and SARs shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer; the Participant shall remain subject to applicable tax withholding;
the events of termination of employment or service of a Participant shall
continue to be applied with respect to the Permitted Transferee; and all other
terms of the Options and SARs shall remain unchanged. All Options and SARs
granted to a Participant under the Plan shall be exercisable during the lifetime
of such Participant only by such Participant, his agent, guardian or
attorney-in-fact or by a Permitted Transferee.
     13.6 Adjustment of Awards. Subject to Sections 7.6, 8.6 and 12, the Board
Committee shall be authorized to make adjustments in the method of calculating
attainment of Performance Objectives or in the terms and conditions of Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles; provided, however, that no such adjustment shall adversely impair
the rights of any Participant without his or her consent and that any

17



--------------------------------------------------------------------------------



 



such adjustment shall be made in a manner consistent with Section 409A of the
Code (to the extent applicable thereto) and in the case of a Qualified
Performance-Based Award, Section 162(m) of the Code. The Board Committee may not
make any such adjustment with respect to any Qualified Performance-Based Award
if such adjustment would cause compensation pursuant to such award to cease to
be performance-based compensation under Section 162(m) of the Code. In the event
the Company shall assume outstanding employee benefit awards or the right or
obligation to make future such awards in connection with the acquisition of
another company or business entity, the Board Committee may, in its discretion
but subject to the requirements of Section 409A of the Code, make such
adjustments in the terms of Awards under the Plan as it shall deem appropriate.
     13.7 Consideration for Awards. Except as otherwise required in any
applicable Award Agreement or by the terms of the Plan, Participants under the
Plan shall not be required to make any payment or provide consideration for an
Award other than the rendering of services to the Company, any Subsidiary or any
Affiliate.
     13.8 Deferral.
          (a) Section 162(m) Related Deferral. Notwithstanding anything
contained herein to the contrary, if permitted under Section 409A of the Code,
in the event that any Award shall be ineligible for treatment as “other
performance based compensation” under Section 162(m) of the Code, the Board
Committee, in its sole discretion, shall have the right with respect to any
Executive Officer who is, in the year any Award hereunder otherwise would become
deductible by the Company, a “covered employee” under Section 162(m) of the
Code, to defer such Executive Officer’s receipt of such Award until the
Executive Officer is no longer a “covered employee” or until such time as shall
be determined by the Board Committee, provided that the Board Committee may
effect such a deferral only in a situation where the Board Committee reasonably
anticipates that the Company would be prohibited a deduction under Section
162(m) of the Code and such deferral shall be limited to the portion of the
Award that reasonably is anticipated not to be deductible. In no event shall the
provisions of this Section 13.8(a) apply to Options or SARs.
          (b) Other Deferral. Except with respect to Options and SARs, the Board
Committee may in its discretion permit a Participant to defer the receipt of
payment of cash or delivery of Shares that would otherwise be due to the
Participant by virtue of the exercise of a right or the satisfaction of vesting
or other conditions with respect to an Award. If any such deferral is to be
permitted by the Board Committee, the Board Committee shall establish written
rules and procedures relating to such deferral in a manner intended to comply
with the requirements of Section 409A of the Code, including, without
limitation, the time when an election to defer may be made, the time period of
the deferral and the events that would result in payment of the deferred amount,
the interest or other earnings attributable to the deferral and the method of
funding, if any, attributable to the deferred amount.
     13.9 Securities Laws. No Shares will be issued or transferred pursuant to
an Award unless and until all then applicable requirements imposed by Federal
and state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements. The Board
Committee may impose such conditions on any Shares issuable under the Plan as it
may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, as amended, under the requirements of any exchange upon
which such Shares of the same class are then listed, and under any blue sky or
other securities laws applicable to such Shares. The Board Committee may also
require the Participant to represent and warrant at the time of issuance or
transfer that the Shares are being acquired only for investment purposes and
without any current intention to sell or distribute such Shares.

18



--------------------------------------------------------------------------------



 



     13.10 Impact of Restatement of Financial Statements upon Previous Awards.
If any of the Company’s financial statements are restated as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Company recover all or a portion of any such
Award or payment made to any, all or any class of Participants with respect to
any fiscal year of the Company the financial results of which are negatively
affected by such restatement. The amount to be recovered from any Participant
shall be the amount by which the affected Award or payment exceeded the amount
that would have been payable to such Participant had the financial statements
been initially filed as restated, or any greater or lesser amount (including,
but not limited to, the entire Award) that the Board Committee shall determine.
The Board Committee may determine to recover different amounts from different
Participants or different classes of Participants on such basis as it shall deem
appropriate. In no event shall the amount to be recovered by the Company from a
Participant be less than the amount required to be repaid or recovered as a
matter of law. The Board Committee shall determine whether the Company shall
effect any such recovery (i) by seeking repayment from the Participant, (ii) by
reducing the amount that would otherwise be payable to the Participant under any
compensatory plan, program or arrangement maintained by the Company, a
Subsidiary or any of its Affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the foregoing or otherwise (subject, in each of
subclause (ii), (iii) and (iv), to applicable law, including without limitation
Section 409A of the Code, and the terms and conditions of the applicable plan,
program or arrangement). This Section 13.10 shall be a non-exclusive remedy and
nothing contained in this Section 13.10 shall preclude the Company from pursuing
any other applicable remedies available to it, whether in addition to, or in
lieu of, application of this Section 13.10.
     13.11 Compliance with Section 409A of the Code. All Awards under the Plan
are intended to be exempt from (or comply with) the requirements of Section 409A
of the Code to the maximum extent permitted. To the extent applicable, the Plan
is intended to be administered and interpreted in a manner that is consistent
with the requirements of Section 409A of the Code. Notwithstanding the
foregoing, no particular tax result for a Participant with respect to any income
recognized by the Participant in connection with the Plan is guaranteed under
the Plan, and the Participant shall be responsible for any taxes imposed on the
Participant in connection with the Plan.
     13.12 Tax Penalty Avoidance. The provisions of the Plan are not intended,
and should not be construed, to be legal, business or tax advice. The Company,
Participants and any other party having any interest herein are hereby informed
that the U.S. Federal tax advice contained in this document (if any) is not
intended or written to be used, and cannot be used, for the purpose of (a)
avoiding penalties under the Code or (b) promoting, marketing or recommending to
any party any transaction or matter addressed herein.
     13.13 Governing Law and Interpretation. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan and any
agreement governing an Award shall be determined in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
Unless otherwise indicated, all “Section” references are to sections of the
Plan. References to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such law, rule or regulation.
     13.14 Severability. Notwithstanding any other provision or Section of the
Plan, if any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award Agreement under any
law deemed applicable by the Board or the Board Committee, such provision shall
be construed or deemed amended

19



--------------------------------------------------------------------------------



 



to conform to the applicable laws (but only to such extent necessary to comply
with such laws), or if it cannot be construed or deemed amended without, in the
determination of the Board or the Board Committee, materially altering the
intent of the Plan or Award Agreement, such provision shall be stricken as to
such jurisdiction, person or Award and the remainder of the Plan and any such
Award Agreement shall remain in full force and effect.
     13.15 No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
     13.16 Waiver of Claims. Each Participant recognizes and agrees that prior
to being selected by the Board Committee to receive an Award he or she has no
right to any benefits hereunder. Accordingly, in consideration of the
Participant’s receipt of any Award hereunder, he or she expressly waives any
right to contest the amount of any Award, the terms of any Award Agreement, any
determination, action or omission hereunder or under any Award Agreement by the
Board Committee, the Company or the Board, or any amendment to the Plan or any
Award Agreement (other than an amendment to the Plan or an Award Agreement to
which his or her consent is expressly required by the express terms of the Plan
or an Award Agreement).
     13.17 Effective Date and Term.
          (a) Effective Date and Term of Plan. The Plan initially became
effective upon approval by the shareholders of the Company at the 2005 Annual
Meeting of Shareholders (the “Plan Effective Date”) and, the Plan as amended and
restated hereby is effective on August 27, 2010. The terms of the Plan as hereby
amended and restated shall govern Awards granted on or after August 27, 2010.
Awards granted prior to August 27, 2010 shall continue to be governed by the
terms of the 2005 Equity Incentive Plan, prior to amendment and restatement. All
Awards granted under the Plan must be granted within ten (10) years from the
Plan Effective Date. Any Awards outstanding ten (10) years after the Plan
Effective Date may be exercised within the periods prescribed under or pursuant
to the Plan.
          (b) Predecessor Plans. Upon the Plan Effective Date, no further grants
or awards were permitted under the 2000 Stock Incentive Plan. All grants and
awards under the Predecessor Plans that remain outstanding shall be administered
and paid in accordance with the provisions of the Predecessor Plans and the
applicable award agreement.
     Approved and adopted by the Board of Directors the 27th day of August 2005
and amended and restated the 28th day of August 2010.

            Attested:
      /s/ SCOTT T. MIKUEN       Secretary           

20